Citation Nr: 0917620	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  04-25 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the right lower extremity.   

2.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to 
September 1967.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2003 rating decision in which the RO, inter alia, 
granted service connection and assigned initial rating of 
10 percent, each, for peripheral neuropathy of the right and 
left lower extremities, effective October 8, 2002.  In 
November 2003, the Veteran filed a notice of disagreement 
(NOD) with the assigned disability ratings.  A statement of 
the case (SOC) was issued in February 2004, and the Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in June 2004.

Because the appeal involves disagreement with the initial 
ratings assigned following the grant of service connection 
for peripheral neuropathy of the right and left lower 
extremities, the Board has characterized these matters in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for already service-
connected disability).  

In October 2006, the Board remanded the claims on appeal to 
the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for further action, to include additional 
development of the evidence.  After completing the requested 
development, the AMC denied ratings in excess of 10 percent 
for peripheral neuropathy of the right and left lower 
extremities (as reflected in a May 2008 and January 2009 
supplemental SOCs (SSOCs)) and returned the matters on appeal 
to the Board for further appellate consideration.

As noted in the October 2006 Board remand, in a June 2004 
statement, the Veteran appeared to raise a claim for an 
increased rating for service-connected diabetes mellitus.  
Additionally, in an August 2006 Informal Hearing 
Presentation, the Veteran's representative raised a claim for 
service connection for erectile dysfunction.  As these issues 
have not been adjudicated by the RO, they are not properly 
before the Board; hence, they are referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.  

2.  Since the October 8, 2002, effective date of the grant of 
service connection, the Veteran's peripheral neuropathy of 
each lower extremity has been manifested, primarily, by pain, 
sensory loss, and diminished deep tendon reflexes; these 
symptoms appear to be comparable to no more than moderate 
incomplete paralysis of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for assignment of a 20 percent, but no higher, 
initial rating for peripheral neuropathy of the right lower 
extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 
4.124a, Diagnostic Code (DC) 8720 (2008).  

2.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for assignment of a 20 percent, but no higher, 
initial rating for peripheral neuropathy of the left lower 
extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 
4.124a, Diagnostic Code (DC) 8720 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, following the grant of service connection for 
peripheral neuropathy of each lower extremity, and the 
Veteran's initial disagreement with each initial rating 
assigned, an October 2006 post-rating letter provided notice 
to the Veteran regarding what information and evidence was 
needed to substantiate the claims for higher ratings, what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA; 
this letter also provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations.  The June 2004 SOC set forth the 
criteria for all higher ratings for the disabilities.

After issuance of the above-described notice, and opportunity 
for the Veteran to respond, the May 2008 and January 2009 
SSOCs reflect readjudication of the claims.  Hence, the 
Veteran is not shown to be prejudiced by the timing of the 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, and the reports of November 2002, 
April 2003, and October 2008 VA examinations.  Also of record 
and considered in connection with the appeal are the various 
statements provided by the Veteran and his representative, on 
his behalf.  The Board also finds that no additional RO 
action to further develop the record is warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is entitlement 
to a higher initial rating since the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection to consider the appropriateness 
of "staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  Fenderson, 12 Vet. App. at 126.  

Neurological disability is evaluated on the basis of nerve 
paralysis, partial paralysis, neuritis or neuralgia in 
proportion to the impairment of motor or sensory function.  
38 C.F.R. §§ 4.120-4.124a (2008).  In this case, initial 10 
percent ratings for peripheral neuropathy of the right and 
left lower extremities have been assigned under Diagnostic 
Code 8720 (2008).  Under that diagnostic code, a 20 percent 
rating requires moderate incomplete paralysis of the sciatic 
nerve.  A 40 percent rating requires moderately severe 
incomplete paralysis of the sciatic nerve.  A 60 percent 
rating requires severe incomplete paralysis with marked 
muscular atrophy.  An 80 percent rating requires complete 
paralysis, i.e., the foot dangles and drops, no active 
movement of the muscles below the knee is possible, and 
flexion of the knee is weakened or (very rarely) lost.  
38 C.F.R. § 4.124a, DC 8520 (2008) (covering the rating 
criteria for DCs 8520, 8620, and 8720).

A note preceding the criteria for rating diseases of the 
peripheral nerves, under 38 C.F.R. § 4.124, states that when 
the involvement is wholly sensory, the rating should be for 
the mild, or, at most, the moderate degree.  

Considering the evidence of record in light of all pertinent 
criteria, and resolving all reasonable doubt in the Veteran's 
favor, the Board finds that an initial 20 percent but no 
higher rating for each disability under consideration is 
warranted.

On November 2002 VA diabetes mellitus examination, the 
Veteran admitted to symptoms of tingling, numbness and 
burning pain in both of his feet.  He stated that symptoms 
were worse during the night hours.  Examination revealed 
hyperpigmentation on the dorsum of the feet and lower shin 
area.  No stasis pigmentation or foot ulcers were present.  
Bilateral diminished pedal pulses were present.  Deep tendon 
reflexes were normal.  Sensory was impaired to monofilament 
testing.  The diagnoses rendered included peripheral 
neuropathy.  

During a VA heart examination in February 2003, the Veteran 
reported symptoms of swelling, numbness, and burning 
sensation in both feet.  He stated that the pain and 
discomfort in his feet is worse at night.  

The Veteran was afforded a VA peripheral nerves examination 
in April 2003.  During that examination, he reported that his 
feet are numb, his toenails occasionally turn black and his 
feet are very painful at night.  He also stated that his feet 
occasionally swell.  Examination revealed that heel and 
tandem gait was impaired.  There was increased pigmentation 
coming up from the feet almost to the ankle that went a 
little bit higher on the left than the right calf.  The 
sensation to light touch and pin were decreased in the 
distribution of the same areas which were hyperpigmented.  
Reflexes were decreased.  Strength in the lower extremities 
appeared normal.  The examiner diagnosed polyneuropathy from 
diabetes based upon the decreased vibratory, pin, and light 
touch sensation below the knee and the decreased distal 
reflexes.  He explained that this is a metabolic injury of 
all the distal nerves in the lower extremity without any 
injury of a specific nerve.  

An October 2003 private treatment record reflects that the 
Veteran was referred for podiatric consultation regarding 
painful diabetic neuropathy.  Neurological examination at 
that time revealed markedly diminished vibratory sensation.  
The physician stated that the Veteran was only about 
20 percent of normal at the tibial crest and was very spotty 
with protective sensation with a Semmes Weinstein and in fact 
was absent in most places.  The assessment was diabetes 
peripheral neuropathy.  

Examination during private treatment in March 2004 revealed 
all pedal pulsations to be positive and sensation to be 
normal. 

The Veteran was afforded another VA peripheral nerves 
examination in October 2008.  During that examination, he 
reported experiencing numbness and painful paresthesia of 
both feel all the way up to mid calf.  He also noted tingling 
and difficulty with balance.  He could still walk without the 
need of any walking aid.  Examination of the lower 
extremities revealed normal muscle strength, tone and 
coordination.  There was no evidence of muscle atrophy, 
fasciculations, tremor or other involuntary movements.  Deep 
tendon reflexes were diminished.  There were no pathologic 
reflexes.  Sensation examination revealed hypoesthesia to 
light touch and pinprick distal in lower extremities from mid 
calf distally.  On testing, coordination was intact.  There 
was no ataxia with normal and tandem walking.  The diagnoses 
included distal, progressive diabetic neuropathy, both lower 
extremities.  

In connection with a December 2008 VA primary care 
appointment, the Veteran reported numbness of both lower legs 
and feet.  There was no ulcer of the feet and no foot or calf 
pain on ambulation.  Examination revealed some discoloration 
of lower legs and poor pulses bilaterally in the feet.  
Sensation was present bilaterally.  The Veteran had an area 
of hypoesthesia of the left leg, medially below a scar from a 
vein harvest.  Gait was normal.  The relevant diagnosis was 
"DIABETIC NEUROPATHY?".  The physician explained that the 
Veteran had sensation in the toes, had an area of 
hypoesthesia of the lower left leg, and also noted that the 
Veteran was "ASYMPTOMATIC NO CALF PAIN."  

As noted above, when involvement  of the peripheral nerves is 
wholly sensory, the rating should be for the mild, or, at 
most, the moderate degree.  In this case, not only does the 
Veteran have sensory impairment, including pain, numbness, 
and tingling, but he also has diminished deep tendon 
reflexes.  Moreover, the Veteran's sensory impairment has 
been described as significant.  For example, markedly 
diminished vibratory sensation was noted in October 2003.  
The severity of the sensory impairment combined with the 
presence of non-sensory problems support a finding that the 
level of impairment at least resembles the higher level 
allowed for impairment that is wholly sensory (moderate 
incomplete paralysis).  Also, examination during a VA 
peripheral nerves examination in April 2003 revealed that 
heel and tandem gait was impaired and at a VA peripheral 
nerves examination in October 2008, the Veteran reported 
having difficulty with balance.  

Given the above, and with resolution of all reasonable doubt 
in the Veteran's favor, the Board finds that his peripheral 
neuropathy of each lower extremity has more nearly 
approximated the criteria for a 20 percent but no higher 
rating since the effective date of the grant of service 
connection (October 8, 2002).  

The objective medical findings indicate that the Veteran 
clearly has no more than moderate incomplete paralysis of 
each lower extremity.  The manifestations of the Veteran's 
peripheral neuropathy of the lower extremities are primarily 
sensory in nature, with some diminished deep tendon reflexes.  
The symptoms related to the Veteran's peripheral neuropathy 
of the lower extremities are not comparable with moderately 
severe incomplete paralysis of the sciatic nerve.  As such, 
even with consideration of the Veteran's assertions and those 
of his representative, the overall record does not support 
the assignment of the next higher, 40 percent, rating under 
DC 8520, which requires moderately severe incomplete 
paralysis.  See 38 C.F.R. § 4.124a, DC 8520.  It logically 
follows that no higher rating under this diagnostic code is 
assignable.  

For all the foregoing reasons, the Board concludes that the 
record supports assignment of an initial  20 percent but no 
higher rating for peripheral neuropathy of each lower 
extremity  The Board has applied the benefit-of-the doubt 
doctrine in determining that the criteria for the initial 20 
percent ratings are met, but finds that the preponderance of 
the evidence is against assignment of any higher rating for 
either disability under consideration.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102, 4.,3; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  


ORDER

An initial 20 percent rating for peripheral neuropathy of the 
right lower extremity is granted, effective October 8, 2002, 
subject to the legal authority governing the payment of 
compensation benefits.

An initial 20 percent rating for peripheral neuropathy of the 
left lower extremity is granted, effective October 8, 2002, 
subject to the legal authority governing the payment of 
compensation benefits.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


